SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Date:November 26, 2007 Commission File Number: 001-32562 STANTEC INC. (Registrant’s name) 10160 - 112 Street Edmonton, Alberta Canada T5K 2L6 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Documents Included as Part of this Report INDEX No. Document 99.1 Stantec adds Toronto’s Murphy Hilgers Architects and acquires the assets of Victoria’s Moore Paterson Architects SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.undersigned, thereunto duly authorized. Stantec Inc. Date:November 26, 2007 By: /s/Don Wilson Don Wilson, Chief Financial Officer
